Citation Nr: 0321664	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  02-04 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from November 1941 to 
February 1946.  The Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila denied benefits sought in 
October 2001, and the veteran appealed.  


REMAND

A July 2003 private medical record the veteran submitted in 
August 2003 indicates that he was hospitalized in June 2003 
for his service-connected anemia secondary to bleeding peptic 
ulcer disease.  The records of treatment of such disability 
should be obtained and considered in conjunction with the 
veteran's claim.  In light of the treatment, another VA aid 
and attendance examination is needed.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

The AOJ should obtain records of 
hospital treatment the veteran received 
in June 2003 from the Region I Medical 
Center in Dagupan City for anemia 
secondary to bleeding peptic ulcer 
disease, and any other follow-up 
treatment records from then to present.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




